Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 10/29/2021. In virtue of this communication, claims 1-20 are currently pending in this Office Action. 

Response to Arguments
2.	In Remarks, on pages 7-11, applicant presented the arguments mainly based on the amended claim limitations “performing integrity verification on the NASC in the handover command message; and continuing to use, in response to the integrity verification on the NASC failing a first NAS security context that is used before the handover from the first AMF to the second AMF and that is between the UE and the first AMF”.
	To respond the first amended claim limitation “performing integrity verification on the NASC in the handover command message”, initially, it’s to note that claim does not specifically define what NASC is or what are required to be NASC. In other words, Handover Command carries NASC but claim does not recite what NASC carries. As explained by Niemi, NASC or SMD is signaling. For instance, is NASC carrying NAS security context such as NAS Key Set Identity (eKSI) or NAS integrity key or NAS encryption key? Claim does not exclude a particular ID or security key or code. Therefore, the addressing claim limitation is considered obvious by the rationale found in the newly cited prior art. In particular, newly cited Brusilovsky teaches that handover HO command carries target eNB_ID derived using K_key protected by NAS security (steps 4-9 in fig. 3, and steps 3-7 in fig. 4; see par. 0043, 0045 & 0050 for using H-key to generate the first 
	The response for the second amended claim limitations “continuing to use, in response to the integrity verification on the NASC failing a first NAS security context that is used before the handover from the first AMF to the second AMF and that is between the UE and the first AMNIF”, please see the rationales explained in the claim rejection section set forth below.
	It’s to note that the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.
Claims 1, 2, 6-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. et al. Pub. No.: US 2020/0128402 A1 in view of Brusilovsky et al. Pub. No.: US 2009/0220087 A1 and Suh et al. Pub. No.: US 2016/0037391 A1.

Claim 1
Niemi discloses a handover method implemented by a user equipment (UE) for handover from a first access and management function (AMF) (AMF1 in fig. 1-3) to a second AMF (AMF 2 in fig. 1-3), wherein the handover method comprises:
 a Non-Access Stratum (NAS) container (NASC) (security mode command SMC or NASC in par. 0022);
performing integrity verification on the NASC (key derivation for 3GPP access and non-3GPP access in fig. 3 and par. 0027); and 
use a first NAS security context between the UE and the first AMF (common security context for 3GPP and non-3GPP in fig. 3 and par. 0025).
	Although Niemi does not explicitly show: “receiving a handover command message from a first access network device, wherein the handover command message carries a Non-Access Stratum (NAS) container (NASC); performing integrity verification on the NASC in the handover command message; and continuing to use, in response to the integrity verification on the NASC failing a first NAS security context that is used before the handover from the first AMF to the second AMF and that is between the UE and the first AMNIF”, the claim limitations are considered obvious by the following rationales.
Niemi discusses NASC or SMC (par. 0022), and AMF1 in fig. 1 & 3. In particular, Brusilovsky teaches that handover HO command carries target eNB_ID derived using K_key protected by NAS security (steps 4-9 in fig. 3, and steps 3-7 in fig. 4; see par. 0043, 0045 & 0050 for using H-key to generate the first key; HO command in fig. 3-5 carries target eNB_ID to derive the key using H_nonce protected by NAS security, and hence, it could be reasonably interpreted as NASC unless claim specifically recite what NASC is).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify user equipment key derivation at mobility update in mobile communication of Niemi by providing key management while performing handovers in a wireless communication system as taught in Brusilovsky. Such a modification would have used secure key to perform handovers so that the wireless communication security between network and a wireless device would have increased as suggested in par. 0014 of Brusilovsky.
Secondly, to consider the obviousness of the claim limitation “performing integrity verification on the NASC in the handover command message”, initially, claim broadly recites performing integrity verification but yet, claim does not specifically define what are required in Integrity verification for instance, a key or a code. Recall that Niemi explains performing the verification on the NASC (key derivation for 3GPP access and non-3GPP access in fig. 3 and par. 0027). In addition, Brusilovsky teaches that handover HO command carries target eNB_ID derived using K_key protected by NAS security (HO Suh teaches verifying NAS message authentication code MAC by using NAS Integrity key (fig. 6 and par. 0064), and generating a NAS integrity key and a NAS encryption key form the authentication key (par. 0064). Accordingly, one of ordinary skill in the art would have expected the addressing claim to perform equally well with the teaching given from Niemi in view Brusilovsky and Suh unless claim further recites what the NASC is and what are involved in integrity verification such as a NAS integrity key.
	Lastly, to consider the amended claim limitations “continuing to use, in response to the integrity verification on the NASC failing a first NAS security context that is used before the handover from the first AMF to the second AMF and that is between the UE and the first AMNIF”, it’s important to note the followings: 1) claims does not define the relationship between NASC and a first NAS security context or how a first NAS security context is obtained; 2) claim does not define “continuing to use a first NAS security context” is to try again for handover or to fall back to a first AMF or a first access network device; 3) since claims does not specifically define “continuing to use a first NAS security context” is for handover to join a second AMF or is for falling back to reconnect a first AMF, it means that claim does not limit to rule out any reason to continue using a first NAS security context such that if handover is failing at this point after integrity verification is failing or if it’s to keep verifying the integrity until handover is successful.
Given the reasonable interpretation explained above, the claim limitations would have been rendered obvious by Niemi’s a common security context to gain access to 3GPP access and non-3GPP access (see fig.3, it means that whether handover is Brusilovsky. However, to advance the prosecution, further evidence is provided herein. In fact, NAS integrity key and NAS encryption key in fig. 6 and par. 0064 of Suh would have rendered the claim limitations obvious because after verification fails in deciphering (fig. 3 and par. 0050), generating NAS integrity key by using new KASME or security context (1021 in fig. 10 of Suh)  or generating NAS integrity key by EKSI and new PLMN ID (1131 in fig. 11) with NAS protocol during handover (par. 0083, i.e., using a NAS Integrity key to handover or to connect to the source eNB or the target eNB). Therefore, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the teaching highlighted above from Niemi in view of Brusilovsky and Suh.
For these reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify user equipment key derivation at mobility update in mobile communication of Niemi in view of Brusilovsky by providing security in mobile communication system as taught in Suh to obtain the claimed invention as specified in the claim. Such a modification would have managed a security and Suh.

Claim 2
Niemi, in view of Brusilovsky and Suh, discloses the handover method according of claim 1, comprising obtaining a second NAS security context (Niemi, UE performs key derivation for 3GPP access and non-3GPP access in AMF 2 in fig. 3) based on the first NAS security context when the NASC comprises a key derivation indication and a value of the key derivation is one (Niemi, par. 0027, AMF 2 uses an SMC procedure to request UE to perform a key derivation, and an indication from AMF 2 to derive access-specific keys K AMF, K’AMF described in par. 0027, and deriving the K’AMF in par. 0053; Suh, Table 1-3 on pages 6-7;  accordingly, a value of the key derivation for 1 could be reasonably interpreted as finding an optimum value;  it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980; alternatively, one of ordinary skill in the art would have expected the claim to perform equally well with the combination of prior art since claim does not specifically define what are involved in derivation, i.e., a specific algorithm or a formula, see MPEP 2143, KSR Exemplary Rationale F).


Claim 6
Niemi, in view of Brusilovsky and Suh, discloses the handover method of claim 1, wherein continuing to use the first NAS security context comprises using the first NAS security context to perform security protection on information transmitted between the UE and the first AMF (Niemi, KAMF in par. 0027, and the derived key K’AMF is used by AMF 2 and UE 110 in par. 0027 & 0060; Suh, generate NAS integrity key in 1021 in fig. 10 and 1131 in fig. 11; and thus, the combined prior art renders the claim obvious unless claim further recites what are involved in performing security protection on information).

Claim 7
Niemi, in view of Brusilovsky and Suh, discloses the handover method of claim 1 comprising storing the first NAS security context (Niemi, security context in AMF 1 in fig. 3; Suh, generate NAS integrity key in 1021 in fig. 10 and 1131 in fig. 11)  when the NASC comprises a key derivation indication and a value of the key derivation indication is one (Niemi, par. 0027, AMF 2 uses an SMC procedure to request UE to perform a key derivation, and an indication from AMF 2 to derive access-specific keys K AMF, K’AMF described in par. 0027, and deriving the K’AMF in par. 0053; Suh, Table 1-3 on pages 6-7;  accordingly, a value of the key derivation for 1 could be reasonably interpreted as finding an optimum value;  it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980; alternatively, one of ordinary skill in the art would have expected the claim to perform equally well with the combination of prior art since claim does not 

Claim 8
Niemi, in view of Brusilovsky and Suh, discloses the handover method of claim 1, further comprising sending, a handover cancellation request to the first AMF (Niemi, AMF 1 in fig. 1 & 3) through the first access network device when the integrity verification fails (Suh, par. 0050, a NAS encryption key and a NAS integrity keys are generated based on the different authentication key; when the UE verifies a NAS message Authentication Code MAC value, UE fails in deciphering the MAC because the integrity keys are different, i.e., integrity verification fails; therefore, the combined prior art renders the claim obvious with the same motivation in claim 1 would still be applicable).

Claim 9, 10 and 14-16
	Claims 9, 10 and 14-16 are apparatus claims corresponding to the method claims 1, 2 and 6-8. All of the limitations in claims 9, 10 and 14-16 are found reciting the structure for the same scopes of the respective limitations of claims 1, 2 and 6-8. Accordingly, claims 9, 10 and 14-16 are considered obvious by the same rationales applied in the rejection of claims 1, 2 and 6-8 respectively set forth above. Additionally, Niemi discloses a handover apparatus (UE 110 in fig. 1 and apparatus 410 in fig. 4) comprising: a receiver (transceiver 416 in fig. 4); a processor (processor 412 in fig. 4).


Claim 17
	Claim 17 is a computer product claim corresponding to method claim 1. All of the limitations in claim 17 are found reciting a non-transitory computer-readable storage medium for the same scopes of the respective limitations of claim 1. Accordingly, clam 17 could be considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

Claim 18-20
	Claims 18-20 are chip claims corresponding to method claims 1, 2, and 4. All of the limitations in claims 18-20 are found reciting structures for the same scopes of the respective limitations of claims 1, 2 and 4. Accordingly, clams 18-20 could be considered obvious by the same rationales applied in the rejections of claims 1, 2, and 4, respectively set forth above. Additionally, Niemi discloses a chip (apparatus 410 in fig. 4 form of one or more IC chips mentioned in par. 0030) comprising: a memory (memory 414 in fig. 4) configured to store a computer program (par. 0033, storing data such that to perform algorithm or instructions shown in fig. 3); a processor (processor 412 in fig. 4).

Allowable Subject Matter
6.	Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAN HTUN/
Primary Examiner, Art Unit 2643